Citation Nr: 0513672	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-09 639	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The veteran had active service from June 1958 to June 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that rating decision, the RO, in 
pertinent part, denied service connection for bilateral 
hearing loss and tinnitus.  The veteran disagreed with those 
decisions and testified before a Decision Review Officer 
(DRO) at a hearing held at the RO in May 2004.  Thereafter, 
the DRO granted service connection for bilateral hearing 
loss.  The veteran continued his appeal on the tinnitus 
service connection issue.  He testified before the 
undersigned at a hearing held at the RO in February 2005.   


FINDINGS OF FACT

1.  Relevant evidence necessary for an equitable disposition 
of the claim decided herein has been obtained.  

2.  There is competent medical evidence that the veteran's 
tinnitus is a consequence of his service-connected bilateral 
hearing loss.  


CONCLUSION OF LAW

The veteran's tinnitus is proximately due to or the result of 
his service-connected bilateral hearing loss.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002); see 38 C.F.R. § 3.159 (2004)) eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  The Board has considered whether further 
development and notice is required under the VCAA with 
respect to the claim decided here.  The Board concludes that 
no useful purpose would be served by such action, and there 
is no harm to the veteran as this decision is favorable to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury (secondary service connection).  38 C.F.R. 
§ 3.310(a).  

In this case, the veteran's service medical records do not 
show, nor does the veteran contend, that he complained of, or 
received treatment for, tinnitus in service.  The veteran's 
records show that during his service he was a machinist and 
served aboard the USS TOLEDO (CA 133).  He has described 
extensive in-service exposure to noise in the ship's machine 
shop and to noise from 5-inch and especially 8-inch guns 
during exercises at sea when his job as a phone talker to the 
engineering officer required him to be on the bridge.  He has 
contended that his bilateral hearing loss and tinnitus are 
due to noise exposure in service.  



At a January 2004 VA audiology examination, the veteran 
reported that his tinnitus was bilateral and it occurred 
three to four times a week, lasting an average 
of 3.5 minutes.  It was the audiologist's opinion that 
neither the veteran's bilateral hearing loss nor his tinnitus 
was related to his military service.  The basis was that his 
whispered voice test at separation from service was normal 
and that the veteran did not pursue a hearing examination 
until approximately 40 years after service.  The audiologist 
further stated that she did not believe the tinnitus was 
related to service because the veteran stated it had only 
been present for 15 years.  She further noted that although 
the veteran had noise exposure in service, he had what she 
said was significant noise exposure in his post-military 
jobs.  At his May 2004 hearing, the veteran testified that he 
noticed his ears started ringing in the past 15 years, and he 
said that when he visited his mother after he came home from 
service he would have to ask her to repeat what she said 
because he could not hear her.  

In a letter dated in June 2004, Gerald Morris, M.D., stated 
that he had recently examined the veteran and reviewed his 
medical records, employment records and personal history.  
Dr. Morris stated that based on his review, he believed it 
was more likely than not that the veteran's hearing loss was 
caused by his military service.  He said the reason for his 
opinion was the veteran's noise exposure in service, the lack 
of hearing protection during that time, and the veteran's 
observation that he realized there had been some hearing loss 
after he retuned from service in 1962.  

In August 2004, the DRO who conducted the May 2004 hearing 
granted service connection for bilateral hearing loss based 
on the veteran's hearing testimony and the medical opinion 
from Dr. Morris.  In an August 2004 supplemental statement of 
the case, the DRO explained there was no evidence to indicate 
that the veteran's tinnitus was incurred during service.  The 
DRO noted there was no objective evidence of tinnitus during 
service, the veteran did not contend that the onset of 
tinnitus was during service, and the January 2004 opinion of 
the VA audiologist indicated that the veteran's tinnitus was 
not related to service.  



At the February 2005 hearing, the veteran testified that he 
first noticed ringing in his ears about six months after 
service when he visited his mother in Nebraska.  He testified 
that he attributed it to a difference in altitude from having 
been on the west coast.  He testified that the ringing was 
intermittent and he mostly noticed it at night in quiet 
surroundings.  The veteran also testified that Dr. Morris had 
said the tinnitus was related to his hearing loss.  

With a written waiver of its consideration by the RO, the 
veteran submitted to the Board a March 2005 letter from Dr. 
Morris.  Dr. Morris described it as an addendum to his June 
2004 letter and stated that the veteran suffers from chronic 
tinnitus.  Dr. Morris also stated that this was a consequence 
of the veteran's bilateral hearing loss that he had discussed 
in the June 2004 letter.  

In order to establish service connection for a claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The evidence outlined above establishes the required elements 
for service connection for tinnitus on a secondary basis.  At 
the January 2004 VA audiology examination, the veteran was 
diagnosed as having tinnitus, which satisfies the requirement 
for medical evidence of a current diagnosis.  Also, the 
veteran has been diagnosed as having bilateral hearing loss 
for which service connection has previously been granted, 
which satisfies the requirement for evidence of a service-
connected disability.  Dr. Morris, who examined the veteran 
and reviewed his medical records, has specifically stated 
that the veteran's chronic tinnitus is a consequence of his 
bilateral hearing loss, and his statement serves as medical 
evidence establishing a nexus between the service-connected 
bilateral hearing loss and the veteran's tinnitus.  The three 
required elements have been satisfied.  The Board therefore 
finds there is competent medical evidence that the veteran's 
tinnitus is a consequence of his service-connected bilateral 
hearing loss and concludes that the veteran's tinnitus is 
proximately due to or the result of the his service-connected 
bilateral hearing loss.  The claim must be allowed.  


ORDER

Service connection for tinnitus is granted.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


